State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 19, 2017                   D-9-17
___________________________________

In the Matter of FRANCIS D.
   MACKIN, an Attorney.                     MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 4963955)
___________________________________


Calendar Date:   January 11, 2017

Before:   Peters, P.J., McCarthy, Garry, Mulvey and Aarons, JJ.

                              __________


     Francis D. Mackin, Marlton, New Jersey, pro se.

      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany, for Attorney Grievance Committee for
the Third Judicial Department.

                              __________


Per Curiam.

      Francis D. Mackin was admitted to practice by this Court in
2011 and lists a business address in Marlton, New Jersey with the
Office of Court Administration. Mackin now seeks leave to resign
from the New York bar for nondisciplinary reasons (see Uniform
Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22
[a]). The Attorney Grievance Committee for the Third Judicial
Department advises that it does not oppose Mackin's application.

      Upon reading the affidavit of Mackin sworn to September 27,
2016, and upon reading the correspondence in response by the
Chief Attorney for the Attorney Grievance Committee for the Third
Judicial Department, and having determined that Mackin is
eligible to resign for nondisciplinary reasons, we grant his
application and accept his resignation.
                              -2-                  D-9-17

      Peters, P.J., McCarthy, Garry, Mulvey and Aarons, JJ.,
concur.



      ORDERED that Francis D. Mackin's application to resign is
granted and his nondisciplinary resignation is accepted; and it
is further

      ORDERED that Francis D. Mackin's name is hereby stricken
from the roll of attorneys and counselors-at-law of the State of
New York, effective immediately, and until further order of this
Court (see generally Uniform Rules for Attorney Disciplinary
Matters [22 NYCRR] § 1240.22 [b]); and it is further

      ORDERED that Francis D. Mackin shall, within 30 days of the
date of this decision, surrender to the Office of Court
Administration any Attorney Secure Pass issued to him.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court